UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 THE SHAW GROUP INC. (Name of Subject Company (Issuer)) THE SHAW GROUP INC. (Names of Filing Person (as Offeror) Common Stock, no par value (Title of Class of Securities) (CUSIP Number of Class of Securities) John Donofrio Executive Vice President, General Counsel and Corporate Secretary The Shaw Group Inc. 4171 Essen Lane Baton Rouge, Louisiana 70809 (225) 932-2500 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) With copies to: Jeffrey D. Symons Jason K. Zachary Kirkland & Ellis LLP 601 Lexington Avenue New York, New York 10022 (212) 446-4800 CALCULATION OF FILING FEE Transaction Valuation*: Not Applicable Amount of Filing Fee*: Not Applicable * A filing fee is not required with this filing because it relates solely to preliminary communications made before commencement of the tender offer. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/AFiling Party: N/A Form or Registration No.: N/ADate Filed: N/A ý Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes to designate any transactions to which the statement relates: o third-party tender offer subject to Rule 14d-1. ý issuer tender offer subject to Rule 13e-4. o going-private transaction subject to Rule 13e-3. o amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:o If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: oRule 13e-4(i) (Cross-Border Issuer Tender Offer) oRule 14d-1(d) (Cross-Border Third-Party Tender Offer)
